UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
r---------------------------1
 WTA TOUR, INC., and                               I
 STEVE SIMON,                                      :
                                                   I
                                                   I            18-cv-5601           (JSR)
                   Petitioners,                    I
                                                   I
                                                   I            ORDER
         -against-

 SUPER SLAM LIMITED and                                                         USDCSDNY
 ION TIRIAC,                                                                    DOCUMENT
                                                                                :
                                                                                ~LECTRO~CALLYFil,ED
                   Respondents.
                                                                               I• ,, >(  #: ---'"":'"f.er--!--1-.-,,...::._
                                                                                     · n= FIT Er>:
                                                                               l..----:..=:·-=-=~~~
JED S. RAKOFF, U.S.D.J.

       Petitioners WTA Tour,                   Inc.        and Steve Simon seek to compel

arbitration and to enjoin Respondents from proceeding with three

foreign       lawsuits.      Respondents Super Slam Limited and Ion Tiriac

oppose the petition and move to dismiss                               it.      The Court              received

full   briefing and oral                 argument           from both sides.              After careful

consideration, the Court orders as follows:

       ( 1)    The       petition         to     compe 1        Respondents               to     submit           to

arbitration in New York is granted.

       (2) Respondents Super Slam Limited and Ion Tiriac are hereby

enjoined       from      prosecuting,          directing,           or    participating                  in     the

proceedings entitled Super Slam Limited and Ion Tiriac v. Women's

Tennis    Association          and       Steve    Simon,         Action        No.        4422/2017,            now

pending       in   the    Di st r i ct    Court        of    Ni cos i a   in    Cyprus ,           u n t i 1 the

completion of the arbitration proceedings ordered above.


                                                       1
     (3)    Petitioners'        motion        for       an   anti-suit      injunction    is

otherwise       denied,    with       leave        to    Petitioners        to   renew   the

application respecting the lawsuit pending in Spain following the

completion of limited discovery.

     (4) Petitioners' motion for discovery from Respondents on the

subject    of    Respondents'     ownership             or   control   of   Madrid   Trophy

Promotion is granted.          The parties are directed to confer and to

submit a joint proposed discovery schedule to the Court by no later

than October 8, 2018.

     (5) Respondents' motion to dismiss is denied.

     A full opinion explaining the reasons for these rulings will

issue in due course.

     SO ORDERED.

Dated:      New York, NY

            October       I,   2018                          JED S. RAKOFF, U.S.D.J.




                                               2
